Exhibit 10.15(a)

HORACE MANN SERVICE CORPORATION

EXECUTIVE CHANGE IN CONTROL PLAN

SCHEDULE A PARTICIPANTS

Note: The effective date of entry shall be subject to Section 4.2(a).

 

NAME OR TITLE

     EFFECTIVE DATE OF PARTICIPATION*   TIER I PARTICIPANTS

President and CEO

     November 14, 2012  

TIER II PARTICIPANTS

EVP and CFO      ** EVP and Chief Marketing Officer      **
EVP, Property and Casualty      ** EVP, Annuity, Life, Group      February 15,
2012

 

* Subject to acceptance within 30 days of effective date of participation

** Subject to Section 4.2(b) of the Plan